Filed 11/9/21 P. v. Hone CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----

    THE PEOPLE,                                                                                C092705

                    Plaintiff and Respondent,                                    (Super. Ct. No. 19FE018975)

           v.

    DEVIN MYLES HONE,

                    Defendant and Appellant.

         Appointed counsel for defendant Devin Myles Hone filed an opening brief that
sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) After examining the record, we find no arguable error that would result in a
disposition more favorable to defendant and affirm. However, we shall direct the clerk to
correct a clerical error in the abstract of judgment.
                                                 BACKGROUND1
         In October 2019, the victim left his truck running outside his daughter’s house in
Sacramento when defendant hopped in the truck and drove off. The victim followed



1      We recount the facts based on the preliminary hearing transcript, which the parties
stipulated to as the factual basis for defendant’s plea.

                                                             1
defendant in another vehicle and confronted him when defendant stopped the truck at an
intersection. Defendant fled from the truck and ran to a nearby shopping center, where
he was later apprehended and identified by the victim and another witness. He initially
gave police a false name, but later admitted his true identity.
       Defendant was initially charged with taking or driving a vehicle worth more than
$950 without the owner’s consent, with a prior strike conviction, falsely representing and
identifying himself to a police officer for purposes of evasion, and unlawfully driving a
motor vehicle when driving privileges were suspended or revoked. Following a
preliminary hearing in December 2019, defendant was held to answer only on the false
identification charge.
       Nevertheless, the prosecutor charged defendant in superior court with receipt of a
stolen vehicle worth more than $950 and falsely identifying himself to a police officer for
purposes of evasion. In January 2020, the prosecutor moved to dismiss and refile the
case against defendant, stipulating to a “first bite” pursuant to Penal Code2
section 1387.2.
       The People then filed a second felony complaint charging defendant with taking or
driving a vehicle valued at more than $950 without the owner’s consent and receipt of a
stolen vehicle worth more than $950. A strike prior was also alleged.
       At a second preliminary hearing on January 28, 2020, the court held defendant to
answer on both counts. Defendant did not waive time, and trial was set for March 18,
2020, with the 60th day being March 30, 2020.
       On March 4, 2020, Governor Gavin Newsom declared a state of emergency in
response to the global outbreak of COVID-19. On March 17, 2020, prior to the date set
for trial, the Chief Justice of California, Tani G. Cantil-Sakauye, in her capacity as chair




2      Further undesignated code sections are to the Penal Code.

                                              2
of the Judicial Council, issued an emergency order pursuant to Government Code
section 68115 extending the time period under section 1382 within which a trial must be
held by not more than 30 days for cases in which the statutory deadline otherwise would
expire from March 17, 2020 to April 16, 2020, inclusive.
         The following day, on March 18, 2020, the district attorney requested a
continuance based on the Chief Justice’s emergency order. Over defendant’s objection,
the court continued defendant’s trial to April 23, 2020, beyond the original 60th day.
         On March 19, 2020, Sacramento County issued a “shelter in place” order requiring
residents of the county to remain in their homes except when engaging in essential
activities. That same day, Governor Newsom issued a similar shelter in place executive
order.
         On March 23, 2020, Chief Justice Cantil-Sakauye issued a statewide emergency
order suspending all jury trials and continuing them for a period of 60 days. The Chief
Justice also extended by 60 days the time period provided for in section 1382 for holding
a criminal trial.
         On March 27, 2020, Governor Newsom issued Executive Order N-38-20. The
order suspended any limitations in Government Code section 68115 or any other
provision of law that limited the Judicial Council’s ability to issue emergency orders or
rules, and suspended statutes that may be inconsistent with rules the Judicial Council may
adopt.
         On March 30, 2020, the Chief Justice issued a statewide emergency order
authorizing superior courts to issue implementation orders that “[e]xtend the time period
provided in section 1382 . . . for the holding of a criminal trial by no more than 60 days
from the last date on which the statutory deadline otherwise would have expired.” The
order further provided that there was good cause to “Order that the 60-day continuance of
jury trials, which I authorized in my order of March 23, 2020, is to be calculated from the
date for which the trial was set or extended as provided in” the order. In response, the

                                              3
presiding judge of the Sacramento County Superior Court issued an implementation order
extending the time period provided in section 1382 for the holding of a criminal trial by
no more than 60 days. The presiding judge also limited access to the superior court to
those with scheduled hearings, their counsel, and witnesses, from April 1 through April
16, 2020, and later extended the court closures from April 16 to May 15, 2020.
       Effective April 6, 2020, the chairs of the Judicial Council’s six internal
committees recommended that the Judicial Council adopt proposed emergency rules,
including emergency rule 4, which established a statewide emergency bail schedule that
set bail at $0 for most misdemeanor and lower-level felony offenses and included other
specified provisions.
       Defendant requested that the court reduce his bail to $0 under the emergency rule,
and the People opposed the request based on defendant’s lengthy criminal history and
prior failures to appear. The court agreed with the People and denied the request to
reduce bail.
       On April 17, 2020, defendant filed a petition for writ of mandate or habeas corpus
challenging the trial court’s order denying his request to reset bail at $0 under the
emergency rule. (See In re Devin Myles Hone (May 15, 2020, C091834).) This court
denied the petition on May 15, 2020 (ibid.), and the Supreme Court denied his petition
for review on July 15, 2020 (Hone, S262342).
       On April 29, 2020, the Chief Justice issued another statewide emergency order,
providing: “The 60-day continuance of criminal jury trials and the 60-day extension of
time in which to conduct a criminal trial under Penal Code section 1382, both of which I
first authorized in my order of March 23, 2020, are to be extended an additional 30 days.
The total extension of 90 days shall be calculated from the last date on which the trial
initially could have been conducted under Penal Code section 1382.”
       On April 28, 2020, defendant filed a motion to dismiss the information based on
denial of his speedy trial rights under section 1382 and Government Code section 68115.

                                              4
When the court did not respond, defendant attempted to calendar the motion to dismiss,
but again received no response. After opposing the motion, the prosecutor also
unsuccessfully attempted to have it set on calendar. Eventually, the court indicated “the
motion has been forwarded for review” and on May 20, 2020, Judge Michael Bowman
denied defendant’s motion without a hearing, relying in part on an order of the
Sacramento County Health Officer.
       On June 11, 2020, defendant filed a petition for writ of mandate requesting
emergency relief from the trial court’s denial of his motion to dismiss based on the denial
of his right to a speedy trial. This court summarily denied the petition on June 22, 2020.
       In the meantime, trial had been rescheduled to begin on June 22, 2020. On
June 22, defendant agreed to plead no contest to the unlawful taking or driving a vehicle
in exchange for the low term of 16 months, doubled to 32 months for his strike prior,
which he also admitted.
       On August 28, 2020, the trial court sentenced defendant to 32 months in prison in
accordance with the plea agreement and dismissed the remaining charges in the interest
of justice. The court imposed a $300 restitution fine, a $300 parole revocation restitution
fine, which was stayed unless parole was revoked, a $30 court facilities assessment, a $40
court operations assessment, and a $4 emergency medical air transport fee. The court
awarded defendant 316 days of actual credit plus 316 days of conduct credit for 632 total
days of credit. Defendant timely appealed without a certificate of probable cause.
                                      DISCUSSION
       Defendant was advised of his right to file a supplemental brief within 30 days of
the date of filing of the opening brief. More than 30 days elapsed, and we received no
communication from defendant.
       Having undertaken an examination of the entire record, we have discovered a
clerical error in the abstract of judgment. At sentencing, the trial court imposed a $4
emergency medical transport fee as authorized by Government Code section 76000.10,

                                             5
subdivision (c)(1). 3 The abstract of judgment, however, does not reflect the $4 fee. We
shall direct the clerk to amend the abstract of judgment to reflect the court’s oral
pronouncement of judgment. (People v. Mitchell (2001) 26 Cal.4th 181, 185-186 [where
there is a discrepancy between the oral pronouncement of judgment and the minute order
or the abstract of judgment, the oral pronouncement controls].)
       We find no other arguable error that would result in an outcome more favorable to
defendant.
                                      DISPOSITION
       The judgment is affirmed. The clerk is directed to prepare an amended abstract of
judgment reflecting the $4 emergency medical transport fee orally imposed during
sentencing and to forward a copy of the amended abstract of judgment to the Department
of Corrections and Rehabilitation.



                                                  /s/
                                                  Robie, J.


We concur:



/s/
Hull, Acting P. J.



/s/
Krause, J.



3     Government Code section 76000.10, subdivision (c)(1) provides in relevant part:
“For purposes of implementing this section, a penalty of four dollars ($4) shall be
imposed upon every conviction for a violation of the Vehicle Code . . . .”

                                              6